JUDGMENT ENTRY
This cause is an accelerated appeal from the Butler County Common Pleas, Domestic Relations Division, in which the trial court admitted and considered additional evidence on an objection to a magistrate's decision.
Appellant raises two issues within a single assignment of error. Appellant's argument regarding Loc.R. 25(B) of the Butler County Domestic Relations Court is without merit because the rule discusses the situation in which a party waives objections to admissibility of a document, not the admissibility of documents in general.  The trial court had authority pursuant to Civ.R. 53(E)(4)(b) to hear and consider this additional evidence.
Appellant's argument regarding lack of a transcript is also without merit.  The trial court's decision regarding the admissibility of evidence was a matter of law, and a transcript was not necessary because the magistrate did not make findings of fact on the excluded evidence. Civ.R. 53(E)(3)(b); Sparks v. Sparks (June 8, 2001), Lucas App. No. L-00-1250.  Accordingly, appellant's assignment of error is overruled.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
James E. Walsh, Presiding Judge, William W. Young, Judge, Anthony Valen, Judge.